OPINION
{¶ 1} Plaintiff-appellant Richard Whittington appeals the July 24, 2002 Judgment Entry of the Licking County Court of Common Pleas, which dismissed his complaint for failure to state a claim upon which relief could be granted.  Defendant-appellee is the Licking County Sheriff.
                     STATEMENT OF THE CASE AND FACTS {¶ 2} This case comes to us on the accelerated calendar. App.R. 11.1, which governs accelerated calender cases, provides, in pertinent part: "(E) Determination and judgment on appeal.  The appeal will be determined as provided by App.R. 11.1.  It shall be sufficient compliance with App.R. 12(A) for the statement of the reason for the court's decision as to each error to be in brief and conclusionary form.  The decision may be by judgment entry in which case it will not be published in any form."
 {¶ 3} This appeal shall be considered in accordance with the aforementioned rule.
 {¶ 4} Appellant prosecutes this appeal to us pro se. Unfortunately, appellant's presentation of his arguments are disjointed, extremely difficult to follow, and do not conform with the requirements of App.R. 16.  Because appellant's brief is non-compliant in almost every respect, we dismiss his appeal pursuant to App.R. 18(C).
By: Hoffman, P.J., Farmer, J. and Boggins, J. concur.
topic: brief, non conforming